Title: From George Washington to Henry Bouquet, 29 November 1758
From: Washington, George
To: Bouquet, Henry



Dr Sir
[Pittsburgh] 29th Novr 1758.

It has been represented to the Genl that it will be very inconvenient for the Virginia Troops to March along Genl Braddocks Road as their necessaries of every kind are at Loyal hannon (Men as well as Officer’s) and that the advantages proposd in pursuing the old Road; viz. that of opening it, are very trivial; as this can always be done faster than a Body of Men can March (a little repair being wanted only) The General from these considerations seems now Inclind to Order us down by Loyal hannon. I thought it expedient to inform you of this—being Sir Yr Most Obedt Hble Servt

Go: Washington

